United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Canton, OH, Employer
)
___________________________________________ )
R.F., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1723
Issued: December 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated March 29, 2007 which denied modification of an
October 17, 2006 decision, finding that he failed to establish an injury as alleged. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.1
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty on August 24, 2006.

1

The record also contains a May 15, 2007 decision, which denied appellant’s request for a hearing. Appellant
has not appealed this decision.

FACTUAL HISTORY
On August 24, 2006 appellant, then a 53-year-old mail handler, filed a traumatic injury
claim alleging that he was unlocking his chair on that date when he bent and slightly twisted his
back. The employing establishment controverted the claim.
On September 14, 2006 the Office advised appellant that additional factual and medical
evidence was needed. The Office explained that a physician’s opinion was crucial to his claim
and allotted appellant 30 days within which to submit the requested information.
In a September 8, 2006 statement, Bethany Sadler, a human resources specialist for the
employing establishment, noted that appellant had submitted several claims for the same injury
that were denied.2 She alleged that his back condition was preexisting.
In support of his claim, appellant submitted discharge instructions dated August 24, 2006,
an information sheet on back pain, instructions related to taking a Medrol dose pack and a
prescription for Medrol.
By decision dated October 17, 2006, the Office denied appellant’s claim. The Office
found that the evidence supported that the claimed incident occurred as alleged; however, the
medical evidence did not provide a diagnosis which could be connected to the work-related
event.
On January 2, 2007 appellant requested reconsideration. The Office subsequently
received an August 25, 2006 report from Dr. Michael D. Bain, a physician of unknown specialty.
Dr. Bain noted appellant’s history of injury and treatment, which included a history of “chronic
back pain and shoulder pain.” He diagnosed muscular back pain. In an October 20, 2006
magnetic resonance imaging (MRI) scan, Dr. Kyung M. Noh, a Board-certified diagnostic
radiologist, diagnosed an old compression fracture of the superior endplate of L1, degenerative
spondylosis of the lower spine and concentric bulging at L5-S1 as well as far lateral protrusion at
L4-5 without nerve root compression. In a November 13, 2006 report, Dr. Alfred Kahn, a
Board-certified orthopedic surgeon, noted appellant’s history noting that he was at work when he
tried to get a lockbox from his chair and felt a sharp pain in his back when he unlocked it. He
conducted a physical examination and diagnosed a new compression, which he opined was
“secondary” to his “work injury.” Dr. Kahn also diagnosed severe degenerative disc disease and
early abdominal aneurism.
By decision dated March 29, 2007, the Office denied modification of its October 17,
2006 decision.

2

Claim Nos. 09-2068466, 06-2082578, 06-2108236.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act4 and that an injury was
sustained in the performance of duty.5 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.6
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally this can
be established only by medical evidence.7 The employee must also submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury.8 The medical evidence required to establish causal relationship is usually
rationalized medical evidence. Rationalized medical opinion evidence is medical evidence
which includes a physician’s rationalized opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
The evidence supports that appellant, on August 24, 2006, was unlocking his chair as
alleged. Therefore, the Board finds that the first component of fact of injury is established.
However, the medical evidence is insufficient to establish the second component of fact
of injury, that the employment incident caused an injury. The medical reports of record do not
establish that the activities of unlocking his chair and bending while at work caused a personal
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

James E. Chadden Sr., 40 ECAB 312 (1988).

6

Delores C. Ellyett, 41 ECAB 992 (1990).

7

See John J. Carlone, 41 ECAB 354, 357 (1989).

8

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

9

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007).

3

injury on August 24, 2006. The medical evidence contains no reasoned explanation of how the
employment incident of August 24, 2006 caused or aggravated an injury.10
In a November 13, 2006 report, Dr. Kahn noted appellant’s history of injury and
treatment and diagnosed a new compression, which he opined was secondary to his “work
injury.” He also noted that appellant had severe degenerative disc disease and early abdominal
aneurism. However, Dr. Kahn did not provide a rationalized opinion to explain how he arrived
at the conclusion that appellant’s new compression was secondary to the accepted work incident.
This is particularly important in light of appellant’s preexisting degenerative disc disease. For
example, the physician did not explain the medical reasons why the August 24, 2006
employment incident caused or aggravated the diagnosed condition and why such condition was
not attributable to appellant’s preexisting degenerative condition. Thus, this report is of limited
probative value.
In support of his claim, appellant submitted an August 25, 2006 report from Dr. Bain,
who noted that his history of injury and treatment included “chronic back pain and shoulder
pain.” Dr. Bain diagnosed muscular back pain, but offered no opinion on causal relationship.11
Likewise, appellant submitted an October 20, 2006 MRI scan from Dr. Noh. However, Dr. Noh
merely reported findings and did not provide any opinion regarding the cause of the reported
condition. Consequently, these reports are insufficient to establish appellant’s claim.
Because the medical reports submitted by appellant do not address how the August 24,
2006 incident at work caused or aggravated a back condition, these reports are insufficient to
establish that the employment incident caused or aggravated a specific injury.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty on August 24, 2006.

10

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
11

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 29, 2007 and October 17, 2006 are affirmed.
Issued: December 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

